Citation Nr: 1200557	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident, on a direct basis and as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1969 and was awarded the Purple Heart with two OLCs (Oak Leaf Clusters) as well as the Bronze Star Medal for Heroism.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in February 2011, when it was remanded for additional development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that the development requested in its February 2011 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  

Pursuant to the Board's Remand, in March 2011, the Veteran was accorded a VA miscellaneous neurological disorders examination.  Following a review of the claims folder and an examination of the Veteran, the examiner diagnosed mild left side hemiparesis, status post cerebrovascular accident of the right hemisphere of the brain with residual mild weakness of the left upper and lower extremities.  In addition, the examiner opined that the Veteran's service-connected right knee scar and right Muscle Group XI, right humerus, right great toe, and hypertrophy toenail disabilities "do not cause . . . or do not aggravate . . . [the Veteran's] stroke and . . . stroke residuals."  
Also pursuant to the Board's Remand, in July 2011, the Veteran underwent a VA psychiatric examination for the specific purpose of obtaining an opinion as to whether or not his stroke was associated in any way to his service-connected PTSD.  Following review of the record and an examination of the Veteran, the examiner concluded that the stroke was less likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition.  However, the examiner failed to address the question of whether the Veteran had additional disability resulting from aggravation of his stroke, or its residuals, by his service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Thus, the examination report is clearly not responsive to the Remand order.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the failure of the VA examiner to fully address the questions posed by the Board, a remand to obtain an addendum to the last VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file pertaining to treatment for, or evaluation of, his stroke residuals and PTSD since March 2011.  All such available records should be associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available records should be associated with the claims folder.  

2.  Then, obtain an addendum to the July 2011 VA examination.  The claims folder is to be provided to the examiner for review in conjunction with the addendum.  After reviewing the record on appeal, the examiner must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected PTSD aggravates his stroke and/or stroke residuals.  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  Complete rationale for all opinions should be provided in the examination report.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

3.  To help avoid a future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  Thereafter, readjudicate the issue of entitlement to service connection for residuals of a cerebrovascular accident, on a direct basis and as secondary to service-connected disability.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case containing notice of all relevant actions taken on the claims, to include a summary of the evidence as well as the applicable law and regulations considered pertinent to the issue remaining on appeal.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

